Citation Nr: 1209289	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  04-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1977 to March 10, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case was before the Board in July 2007 and September 2010, when it was remanded for further development.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Medical findings at entrance into service reveal a pes planus disability; however, the most probative evidence of record does not show that such disability underwent a permanent worsening beyond normal progression during the Veteran's active service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration records, and lay evidence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he currently suffers from a preexisting left foot disability that was aggravated by his period of service.  At the January 1977 service entrance examination, the Veteran was noted to have a pes planus disability.  In a February 1977 service treatment report, the Veteran complained of foot pain, and an x-ray of his feet revealed moderate bilateral pes planus.  In March 1977, a Medical Board determined, in relevant part, that the Veteran had bilateral congenital pes planus that existed prior to service but was not aggravated by active duty.  The Veteran was subsequently discharged from service, as he was unfit for further duty.  

Post-service VA medical records dated from May 2003 to September 2008 reflect that the Veteran received intermittent treatment for left foot pain, left heel pain, onychomycosis in the left foot, left plantar fasciitis, pes planus, and left heel spur syndrome.  A December 2005 x-ray of the feet indicated, in pertinent part, that the bones of the left foot appeared unremarkable with no evidence of fracture, dislocation, destructive bony lesion, or significant calcaneal spurs.  Soft tissues were also unremarkable.  The Veteran was prescribed semi-rigid orthotics with deep heel seat posted to neutral post forefoot to cast in December 2005 and special shoes in January 2006.   

At a November 2010 VA examination, the Veteran reported that he had injured his left foot during service while he was stationed at Fort Jackson in 1977.  He stated that he injured his foot while returning to the barracks because he bumped and injured his right knee.  He indicated that he began having pain in the left foot and was suddenly given an honorable discharge from the military after only 39 days of service.  The Veteran reported going to the doctor off and on for pain in the left foot since his discharge from service but could not precisely say when he first sought treatment for his left foot after service discharge.  

Upon examination, the Veteran was diagnosed with left foot pes planus, left foot plantar fasciitis, left heel spur not found on x-ray, and onychomycosis of all five nails on the left foot.  The examiner noted that onychomycosis was a fungal infection of the nails that was not secondary to pes planus or plantar fasciitis, which were mechanical disabilities in nature.  Regarding the Veteran's diagnosed left foot pes planus, the examiner opined that this preexisting pes planus would not have been permanently worsened during service beyond the normal progression of the disorder after 39 days in service.  She explained that 39 days in service would have been too short of a period of time for the pes planus to progress beyond its normal progression.  With respect to the Veteran's plantar fasciitis, the examiner noted that he was diagnosed with it in 2003 or 2004 after discharge from service.  She explained that plantar fasciitis could be caused by a high arch or low arch of the foot (pes cavus or pes planus) and other biomechanical abnormalities such as oversupination.  She found that because the Veteran was diagnosed with plantar fasciitis long after his discharge from service, it was therefore part of the normal progression of pes planus and not related to the Veteran's 39 days of service.  Regarding the heel pain or spur, the examiner explained that when the longitudinal ligament on the plantar anterior surface of the calcaneum (heel) bone was stretched too far, it pulled on the attachment area and could become inflamed and sore.  She stated that if the problem persisted, the body might try to heal it by reinforcing the attachment area by adding bone.  She indicated that if the process of adding bone continued long enough, a spur of bone might be laid down in the heel.  The examiner noted that heel spurs could be secondary to plantar fasciitis.  However, although the Veteran's claims file had indicated a diagnosis of heel spur, she found that no heel spur had ever been noted on any left foot x-rays.    

The evidence of record indicates that the Veteran's left foot disability (pes planus) was noted on entrance examination.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his left foot disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417. 

In this case, the most probative evidence of record does not show that the Veteran's left foot disability underwent a permanent worsening beyond normal progression during his active service.  

While the Veteran contends that his current left foot disability is related to his period of service, there is no indication that the Veteran has specialized training in diagnosing foot disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a left foot disability such as pes planus requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether symptoms he experienced in service or following service are in any way related to his current left foot disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the relationship between the Veteran's current left foot disability and service is against the claim.  The Board finds such a medical opinion to be more probative than the Veteran's lay assertions as to the onset and etiology of his left foot disability. 

In this regard, the November 2010 examiner reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, she provided adequate reasoning and bases for the opinion that the Veteran's preexisting left foot disability did not undergo a permanent worsening during service, based on the fact that 39 days in service would have been too short of a period of time for the pes planus to progress beyond its normal progression.  She also concluded that because the Veteran was diagnosed with plantar fasciitis long after his discharge from service, it was part of the normal progression of pes planus and not related to the Veteran's 39 days of service.  Additionally, she found that the Veteran did not have a current diagnosis of left heel spur despite the claims file reflecting a diagnosis of heel spur because no heel spur had ever been shown on any left foot x-rays.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding his left foot disability. 

In sum, the Board finds that the most probative evidence indicates that the Veteran's left foot disability existed prior to his entry into service, was noted on his entrance examination, and did not undergo a permanent worsening beyond normal progression during his active service.  Accordingly, service connection for the Veteran's left foot disability is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a left foot disability is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


